



EXHIBIT 10.5


JOINDER TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This JOINDER to AMENDED AND RESTATED Loan and Security Agreement (“Joinder”) is
entered into as of July 27, 2016 by and among MOUNTAIN STATE CARBON, LLC, a
Delaware limited liability company (“Mountain State Carbon”), AK STEEL
CORPORATION, a Delaware corporation (“Borrower”), and BANK OF AMERICA, N.A., as
agent for the Lenders (“Agent”).
Recitals
A.    The Borrower, the Lenders and the Agent are party to that certain Amended
and Restated Loan and Security Agreement, dated as of March 17, 2014 (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”), pursuant to which the Lenders have agreed to
make certain loans and extend certain other financial accommodations to the
Borrower as provided therein. Capitalized terms defined in the Loan Agreement,
where used and not otherwise defined in this Joinder, shall have the same
meanings in this Joinder as are defined in the Loan Agreement.
B.    Mountain State Carbon desires to execute this Joinder and to become a
Borrowing Base Guarantor under the Loan Agreement.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrower by the Lenders, it hereby is agreed as
follows:


ARTICLE 1


JOINDER


Section 1.1    Joinder to Loan Agreement.


(a)Mountain State Carbon hereby joins in the execution of, and becomes a party
to, the Loan Agreement as a Borrowing Base Guarantor thereunder. Mountain State
Carbon hereby assumes and agrees to perform, for the benefit of the Lenders and
Agent, all of the obligations of a Borrowing Base Guarantor under the Loan
Agreement and the other Loan Documents, as direct and primary obligations of
Mountain State Carbon (including any such obligations that may have accrued
prior to the date hereof, as applicable) and further agrees that it shall comply
with and be fully bound by the terms of the Loan Agreement as if it had been a
signatory thereto as a Borrowing Base Guarantor as of the date thereof; provided
that the representations and warranties made by Mountain State Carbon thereunder
shall be deemed to be made as of the date hereof. Without limiting the
generality of the foregoing, to secure the prompt payment and performance of all
Obligations (specifically including, without limitation, each of the Guaranteed
Obligations of Mountain State Carbon arising under and as defined in the
Subsidiary Guaranty (as defined below)), Mountain State Carbon hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all of the Collateral of Mountain State Carbon, whether now owned or
hereafter acquired, and wherever located (it being agreed and acknowledged that
as of the date hereof, the Lenders are extending new credit based upon and in
reliance on Mountain State Carbon’s grant of the security interest set forth
herein).





--------------------------------------------------------------------------------





(b)Lenders and Agent shall be entitled to rely on this Joinder as evidence that
Mountain State Carbon has joined the Loan Agreement and any Other Agreements, as
applicable, as a Borrowing Base Guarantor and is fully obligated thereunder.


ARTICLE 2
MISCELLANEOUS


Section 2.1    Conditions to Effectiveness. This Joinder shall become effective
upon satisfaction or waiver of the following conditions precedent, as determined
by the Agent in its reasonable discretion:


(a)    this Joinder shall have been duly executed and delivered by the Agent,
Borrower and Mountain State Carbon;


(b)    Agent shall have received a fully executed and delivered secretary’s
certificate of Mountain State Carbon certifying and attaching (i) such Person’s
Organic Documents; (ii) resolutions authorizing the transactions contemplated by
this Joinder; (iii) incumbency certificates, in each case, in form and substance
reasonably acceptable to Agent and (iv) certificates of good standing issued by
the secretary of state of the state of Delaware and each other state where such
Person’s conduct of business or ownership of Property necessitates
qualification;    


(c)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Mountain State Carbon
and certifying that, after giving effect to the transactions hereunder, (i) no
Default or Event of Default exists; and (ii) the representations and warranties
set forth in Section 9 of the Loan Agreement are true and correct;
    
(d)    Agent shall have received an opinion of Weil, Gotshal & Manges LLP and
the general counsel or assistant general counsel of the Borrower, in each case,
in form and substance reasonably acceptable to Agent;
    
(e)    Agent shall have received supplements to Schedules 8.6.1 and 9.1.12 of
the Loan Agreement setting forth all business locations and Intellectual
Property, as applicable, of Mountain State Carbon as of the date hereof;


(f)    Agent shall have received a supplement to the Deposit Account List
setting forth all Deposit Accounts held by Mountain State Carbon as of the date
hereof;


(g)    Agent shall have received a fully executed Deposit Account Control
Agreement, in form reasonably satisfactory to Agent, duly executed by Mountain
State Carbon, Agent and Wells Fargo Bank, National Association, as depository
bank; and


(h)    Agent shall have received a fully-executed copy of that certain
Subsidiary Guaranty, dated as of the date hereof (the “Subsidiary Guaranty”), by
and among Mountain State Carbon and Agent.


    





--------------------------------------------------------------------------------





Section 2.2    Representations, Warranties, and Covenants of Borrower and
Mountain State Carbon.


(a)    The Borrower hereby represents and warrants that, as of the date of this
Joinder and after giving effect hereto, the representations and warranties of
the Borrower contained in the Loan Agreement and the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they are true and correct in all material
respects as of such earlier date.


(b)    Mountain State Carbon hereby represents and warrants that, as of the date
of this Joinder and after giving effect hereto, the representations and
warranties of Mountain State Carbon contained in the Loan Agreement and the
other Loan Documents to which it is a party are true and correct on and as of
the date hereof to the same extent as though made on and as of the date hereof.


Section 2.3    Reference to and Effect on the Loan Agreement. Except as
expressly provided herein, the Loan Agreement and all other Loan Documents shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed. The execution, delivery, and effectiveness of this Joinder shall not
operate as a waiver or forbearance of (a) any right, power, or remedy of the
Lenders under the Loan Agreement or any of the other Loan Documents or (b) any
Default or Event of Default. This Joinder shall constitute a Loan Document.


Section 2.4    Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrower agrees to pay on demand all
reasonable, documented and out-of-pocket costs and expenses of the Agent in
connection with the preparation, negotiation, execution and delivery, and
closing of this Joinder and all related documentation, including the reasonable
and documented fees and out-of-pocket expenses of counsel for the Agent with
respect thereto.


Section 2.5    Counterparts. This Joinder may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single agreement. Delivery of a signature page of this
Joinder by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart.


Section 2.6    Reaffirmation. Each of Borrower and Mountain State Carbon hereby
acknowledges and reaffirms all of its obligations and undertakings under each of
the Loan Documents to which it is a party and acknowledges and agrees that
subsequent to, and after taking account of the provisions of this Joinder, each
such Loan Document is and shall remain in full force and effect in accordance
with the terms thereof.


Section 2.7    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.


Section 2.8    GOVERNING LAW. THIS JOINDER SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


[Signature Pages Follow]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the day
and year first written above.


AK STEEL CORPORATION
By:
/s/ Roger K. Newport
Name:
Roger K. Newport
Title:
Chief Executive Officer





MOUNTAIN STATE CARBON, LLC
By:
/s/ Joseph C. Alter
Name:
Joseph C. Alter
Title:
Assistant Secretary

        






































































                            
[Signature Page to Joinder to Amended and Restated Loan and Security Agreement]





--------------------------------------------------------------------------------











BANK OF AMERICA, N.A.,
 
as Agent
By:
/s/ Brian Conole
Name:
Brian Conole
Title:
Senior Vice President

























































































                        


[Signature Page to Joinder to Amended and Restated Loan and Security Agreement]







--------------------------------------------------------------------------------





Schedule 8.6.1


BUSINESS LOCATIONS
1.
Mountain State Carbon, LLC currently has the following business locations, and
no others:

Chief Executive Office:


1851 Main Street
Follansbee, West Virginia
PO Box 670
26037
USA


Other Locations:


N/A


2.
In the five years preceding the Closing Date, Mountain State Carbon, LLC has had
no office or place of business located in any county other than as set forth
above, except:

N/A
    
3.
The following bailees, warehouseman, similar parties and consignees hold
inventory of Mountain State Carbon, LLC:





Third Party Name
Third Party Address
City
State
Zip
Trimodal Terminal
600 Veterans Dr.
Follansbee
WV
26037










--------------------------------------------------------------------------------







Schedule 9.1.12




ROYALTIES


None.


PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES


None.











--------------------------------------------------------------------------------







Delivered pursuant to Section 8.5
of the Loan Agreement


DEPOSIT ACCOUNT LIST


Owner
Depository Bank
Type of Account
Account Number
Mountain State Carbon, LLC
Wells Fargo
Commercial
4126132356






